DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 35-55 are pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35, 37, 45-46, 48, 50, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. US Patent 9/274,894 (hereafter Perry) in view of Bikumala US Pub 2017/0228273 (hereafter Bikumala).

References Perry and Bikumala were cited in the previous office action.

As per claim 35, Perry teaches the invention substantially as claimed including a method, comprising: when a target system service thread in at least one system service thread comprised in a system service process running on a terminal times out (col 5, line 24-35, FIG. 3, the watchdog (system service) thread may sleep (blocked) until the watchdog timeout expires, and in the event of the watchdog timeout being reached, the watchdog thread invokes a crash() function);
the first application process running on the terminal and communicating with the target system service thread (col 5, line 24-35, FIG. 3, the source thread process running on the terminal and communicating with the watchdog thread (target system service thread);
wherein the timeout of the target system service thread comprises: a locked object occupied by the target system service thread not being released within a preset time, or the target system service thread being blocked (col 5, line 24-35, FIG. 3, the watchdog thread sleeps (blocked) until the watchdog timeout expires, thus the time out occurs when the watchdog thread is being blocked and time expires);
ending, by the terminal, the first application process (col 5, line 24-35, FIG. 3, crash function causes the termination of the application).
Perry does not explicitly teach determining, by the terminal, a first application process running on the terminal.
However, Bikumala teaches determining, by the terminal, a first application process running on the terminal (para[0016, 0018], when an error occurs, error code is transmitted, and the error code identifies an application process that must be restarted, thus identifying the application process upon occurrence of an error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bikumala’s teaching to Perry’s invention in order to provide information handling systems which relate to encoding exception conditions by generating an error code identifying the application, action, and the software devices to improve how devices respond to an error condition (para[0015, 0028-0029]).

As per claim 37, Perry and Bikumala teach the method according to claim 35, and Bikumala further teaches wherein after ending, by the terminal, the first application process, the method comprises: restarting, by the terminal, the first application process (para[0016-0018], identified application process is restarted to resolve the error). 

As per claim 45, Perry teaches wherein the target system service thread being blocked comprises: a duration of communication between the target system service thread and the first application process being greater than a first preset value; or a suspension duration of the target system service thread in an execution procedure being greater than a second preset value (col 5, line 24-35, FIG. 3, the watchdog thread sleeps (blocked) until the watchdog timeout expires, thus the time out occurs when the watchdog thread is being blocked and a predetermined time has exceeded).

As per claim 46, it is an electronic device claim of claim 35 above, thus it is rejected for the same rationale.

As per claim 48, it is an electronic device claim of claim 37 above, thus it is rejected for the same rationale.

As per claim 50, it is a non-transitory computer readable medium claim of claim 35 above, thus it is rejected for the same rationale.

As per claim 52, it is a non-transitory computer readable medium claim of claim 37 above, thus it is rejected for the same rationale.


Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Bikumala as applied to claim 35 above, and further in view of Jasso et al. US Patent 10,051,019 (hereafter Jasso).

As per claim 44, Perry and Bikumala teach the method according to claim 35, but they do not explicitly teach further comprising: displaying, by the terminal, a reason why the target system service thread timed out; or displaying, by the terminal, a prompt message of ending the first application process.
However, Jasso teaches displaying, by the terminal, a reason why the target system service thread timed out; or displaying, by the terminal, a prompt message of ending the first application process (col 8, line 26-50, FIG. 5, displaying a prompt message of ending the application process when timeout occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jasso’s teaching to Perry and Bikumala’s invention in order to provide a warning message when the inactivity timer has expired, which may prevent an unauthorized person from fraudulently accessing the server or the application (col 1, line 22-25).

Allowable Subject Matter
Claims 36, 38-43, 47, 49, 51 and 53-55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. 
With respect to prior art rejections, applicant argues the following in the remarks:
Bikumala does not disclose how the application process is determined, and especially does not disclose that the application process is an application process communicating with a system service thread that times out (remarks, page 10-11).
Perry does not disclose that “when a target system service thread … times out, … wherein the timeout of the target system service thread comprises: … the target system service thread being blocked” (remarks page 11).
The examiner respectfully disagrees with the applicant:
a.	Perry teaches determining communicating with the target system service thread when the thread times out (col 5, line 24-35, FIG. 3, when the timeout is reached on the watchdog thread, the watchdog thread invoke crash () function, which causes the termination of the application, thus the watchdog thread (the target system service thread) communicating with an application process), but does not explicitly teach determining a first application process. However, Bikumala, the secondary reference, discloses that determining/identifying a first application process when the system is in a certain condition (error occurring) (para[0016, 0018]). Therefore, Bikumala’s teaching combined with Perry’s invention discloses “determining, by the terminal, a first application process running on the terminal and communicating with the target system service thread” (para[0016, 0018]). 
b.	The claim recites “the timeout of the target system thread comprises … the target system service thread being blocked”, where the examiner interpreted as the timeout (condition) of the target system service thread comprises (occurs when) the target system service thread is being blocked. Perry teaches watchdog thread sleeping (blocked) until the timeout expires (col 5, line 24-35, FIG. 3), thus the state of the watchdog thread is sleeping (blocked) when the timeout of the watchdog thread occurs. Therefore, Perry teaches “the timeout of the target system thread comprises … the target system service thread being blocked”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195